Citation Nr: 1756336	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected chronic fasciitis due to bilateral pes planovalgus.

2. Entitlement to service connection for a bilateral ankle disability claimed as arthritis, to include as secondary to service-connected chronic fasciitis due to bilateral pes planovalgus.

3. Entitlement to a disability rating in excess of 30 percent for chronic fasciitis due to bilateral pes planovalgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Janet Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred and now rests with the RO in Roanoke, Virginia.

In June 2012, July 2015, April 2016 and July 2017, the case was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this matter but finds that additional development is necessary before the Veteran's claims on appeal can be decided. 

The Veteran seeks service connection for a low back disability.  He asserts that he experienced back pain in service after falling down two flights of stairs.  He further contends that his service-connected chronic fasciitis caused or aggravated his current low back disability.  Specifically, he posits that as a mess specialist in the Navy he endured extended and intense periods of standing and walking, often while carrying heavy containers of food.

At an August 2017 VA examination, the Veteran was given a diagnosis of lumbosacral strain.  The examiner then opined that the claimed condition was less likely than not related to the Veteran's service or proximately due to or the result of the his service-connected disability, and provided explanations for those opinions.  The examiner also checked the box indicating that it was at least as likely as not that the Veteran's claimed condition was at least as likely as not aggravated beyond its natural progression by his service-connected disability.  However, in the rationale section, the examiner stated, "Based on the foot condition and back condition might not have any correlation."  See August 2017 VA Examination, p.4.  Here, the August 2017 VA examination report is inadequate for the purpose of a service connection determination because it does not provide a sound rationale or medical basis to support the examiner's opinion that the Veteran's low back disability was aggravated by his chronic fasciitis.  The rationale is on its face contradictory to the medical examiner's conclusion.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one. See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (citing Barr, 21 Vet. App. at 311); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  Furthermore, a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, therefore, seeks clarification from the August 2017 VA examiner so that it may properly adjudicate the case.

Regarding the issues of service connection for a bilateral ankle disability and an increased rating for chronic fasciitis due to bilateral pes planovalgus, the record reflects that a January 2005 rating decision issued by the AOJ in Nashville, Tennessee, denied service connection for a bilateral ankle disability claimed as arthritis and denied a rating in excess of 30 percent for chronic fasciitis due to bilateral pes planovalgus.  The Veteran filed a signed typed document entitled Notice of Disagreement (NOD) in January 2005, expressing his intent to formally appeal the rating decision.  The AOJ responded in March 2005, stating that the January 2005 correspondence did not qualify as valid NOD.  The AOJ concluded that it did not detail with enough specificity the date of the rating decision and the determinations that the Veteran disagreed with.

The Board disagrees with the AOJ's finding.  Although the January 2005 correspondence did not identify the date of the rating decision being appealed, it was received in the same month as the January 2005 rating decision, was labeled as an NOD, and specifically noted the Veteran's disagreement with the two issues addressed in the January 2005 rating decision.  The Board therefore finds that the January 2005 correspondence is a timely NOD to the January 2005 rating decision denying entitlement to service connection for a bilateral ankle disability claimed as arthritis and entitlement to disability rating in excess of 30 percent for chronic fasciitis secondary to bilateral pes planovalgus.  38 C.F.R. § 20.201(b) (2017).  No statement of the case (SOC) addressing either claim has been issued.  Therefore, the Board is required to remand the claims to the AOJ to issue an SOC and provide the Veteran and his representative an opportunity to perfect an appeal of these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case on the issues of entitlement to service connection for a bilateral ankle disability claimed as arthritis, to include as secondary to service-connected chronic fasciitis due to bilateral pes planovalgus, and entitlement to a disability rating in excess of 30 percent for chronic fasciitis secondary to bilateral pes planovalgus.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

2. Obtain an addendum opinion preferably from the same VA examiner who performed the August 2017 VA examination.  If that examiner is not available, then obtain an addendum opinion from another VA examiner.  The entire claims file including a copy of this remand must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for any opinion expressed must be provided. 

The examiner must clarify and/or provide an adequate rationale for the conclusion in the August 2017 VA examination that the Veteran's low back disability is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected chronic fasciitis due to bilateral pes planovalgus.  In explaining the rationale for the finding, the examiner should reference pertinent evidence, including but not limited to the Veteran's service treatment records, the post-service medical evidence of record, and the Veteran' contentions.

3. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4. After completing the above action and any other development as may be indicated as a consequence of the action taken above, the AOJ must readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

